971 A.2d 486 (2009)
COMMONWEALTH of Pennsylvania, Respondent
v.
Dennis Keith DIXON, Petitioner.
No. 743 MAL 2008.
Supreme Court of Pennsylvania.
April 27, 2009.

ORDER
PER CURIAM.
AND NOW, this 27th day of April, 2009, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Whether venue to try charges of willful failure to file a personal income tax return is proper in the county where the obligation to file the taxes occurred or in the county where performance of the act of filing was due.
The matter shall be submitted on briefs.